Citation Nr: 0922526	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967, and from September 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
service connection for hypertension.

The Veteran provided testimony regarding this claim at a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
November 2001.  He also provided testimony before a different 
VLJ at a March 2009 hearing regarding his claim of 
entitlement to a rating in excess of 20 percent for service-
connected gastroesophageal reflux disease (GERD).  
Transcripts of both hearings have been associated with the 
Veteran's VA claims folder.

(The issue of entitlement to a rating in excess of 20 percent 
for service-connected GERD with Barrett's esophagus (formerly 
duodenal ulcer) will be the subject of a separate decision by 
the Board).

The record reflects the Veteran also perfected an appeal on 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  However, service 
connection was established for this disability by an August 
2008 rating decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran's hypertension claim was previously before the 
Board in September 2003, at which time the appeal was 
remanded for additional evidentiary development.  However, 
the specific development directed by that remand focused on 
the claim of service connection for PTSD, which as noted in 
the preceding paragraph has been resolved.  As such, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, the Board finds, for the reasons 
detailed below, that additional development is still required 
regarding the claim of service connection for hypertension.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

As an additional matter, the Board observes the Veteran also 
initiated an appeal to the initial ratings of 10 percent 
assigned for disabilities of the lumbosacral spine and right 
shoulder by a February 2006 rating decision.  However, the 
record does not reflect he perfected an appeal on these 
issues by filing a timely Substantive Appeal after a 
Statement of the Case (SOC) was promulgated in March 2007 and 
Supplemental SOC (SSOC) in August 2007.  See 38 C.F.R. 
§§ 20.200, 20.302.  Further, neither the Veteran nor his 
accredited representative has contended these issues are on 
appeal, to include at the most recent Board hearing of March 
2009.  In addition, it is noted that the ratings were 
increased to 20 percent for both disabilities by an August 
2007 rating decision, and reflected by the concurrent SSOC.  


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with these duties.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Veteran essentially contended at his November 2001 
hearing that his hypertension was secondary to his PTSD.  See 
Transcript pgs. 2, 7.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, no VA medical examination appears to have been 
accorded to the Veteran regarding his hypertension claim, to 
including his claim of secondary service connection.  
Further, it does not appear any specific development was 
directed on this matter by the September 2003 Board remand.  
However, it appears this may have been due to the fact that 
service connection was not in effect for the PTSD at that 
time, and the law does not provide for the establishment of 
service connection for a disability that is secondary to a 
nonservice-connected disability.  Nevertheless, as service 
connection is now in effect for the Veteran's PTSD, the Board 
concludes that competent medical evidence is required to 
address the claim of secondary service connection.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the notice provided to the 
Veteran with respect to his hypertension claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As a remand is already 
required in regard to this claim, the Board concludes that 
while on remand the Veteran should be provided with this 
requisite notice.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his hypertension 
since November 2007.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the etiology of his 
hypertension.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the hypertension was caused by or 
aggravated by the service- connected 
PTSD.  By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression, and not a temporary flare-
up.  If the examiner determines that the 
hypertension was aggravated by the 
service-connected PTSD, the examiner 
should identify the level of disability 
caused by the PTSD, to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2008, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


